Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21–40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office applies a four part test when examining claims for subject-matter eligibility under § 101. First, the claimed invention must be directed to one of the four statutory categories explicitly listed in § 101 (Step 1). MPEP § 2106(I.). Then, the claimed invention is analyzed to determine whether it is directed to one of § 101’s judicial exceptions (Step 2A Prong One), without any practical application (Step 2A Prong Two) without reciting significantly more than the judicial exception (Step 2B). MPEP § 2106(I.).
With this framework in mind, the claims will now be analyzed for subject matter eligibility under § 101.
Claim 21
Step 1. claim 21 recites a method comprising several steps, and is thus a “process” within the meaning of § 101. See MPEP § 2106(I.).
Step 2A, Prong One. Claim 21 is directed to a mental process, which is a type of abstract idea, and thus a judicial exception to 35 U.S.C. § 101. 
Specifically, the following steps of claim 21, except for those highlighted in italics, recite an abstract mental process: 
in a wireless device: 
	setting one or more triggering criteria according to an identity of a speaker, wherein the one or more triggering criteria are associated with a social networking service; 
	monitoring input audio and/or output audio handled in the wireless device; 
	detecting when the audio matches the one or more triggering criteria; and 
	when there is a match, transmitting a signal to a multi-purpose device to trigger a post of an update message via the social networking service, wherein the wireless device comprises an interface operable to communicate with the multi-purpose device.
The Examiner acknowledges that “transmitting a signal to a multi-purpose device” is not among the highlighted limitations above, because the Examiner considers this limitation to be part of the abstract idea itself. Transmitting a signal as part of performing a mental process is part of the abstract idea itself because it is merely a description of performing an abstract idea within a computer environment. “Claims can recite a mental process even if they are claimed as being performed on a computer,” or “in a computer environment.” MPEP § 2106.04(a)(2) (subsection (III.)(C.)).
Here, claim 21 is drawn to the collection of audio data from a device and the identity of a speaker, followed by a comparison or analysis of the audio data with one or more known “triggering criteria” in order to perform an action that corresponds to matched triggering criteria, namely, storing an update message in a social networking service. 
Step 2A, Prong Two. The claim as a whole does not integrate the exception into a practical application, because the claimed wireless device, its handling of the audio, and the interface to communicate with another device all together describe extra-solution activity. The wireless device’s ability to process the audio and communicate with another device amount to nothing more than the bare-bones data collection and outputting necessary for practicing the abstract idea.
Step 2B. The aforementioned additional elements also fail to provide “significantly more,” because the claimed wireless device, its handling of the audio, and the interface to communicate with another device all together describe extra-solution activity. The wireless device’s ability to process the audio and communicate with another device amount to nothing more than the bare-bones data collection and outputting necessary for practicing the abstract idea.
in addition to the abstract ideas identified above, the claim includes “an audio headset that is configurable to process audio” and “a multi-purpose device.” These elements merely link the use of the judicial exception to a particular technological environment or field of use at a high level of generality; no special purpose hardware or computer-based improvement is required within the claim. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 for being directed to an abstract idea without significantly more.
Claims 22–29 and 39
Steps 1 and 2A Prong One. By virtue of their dependency from independent claim 21, claims 22–29 and 39 recite a process directed to the abstract idea of their ancestor claim. See 35 U.S.C. § 112(d).
Step 2A, Prong Two. Each one of claims 22–29 and 39, as an individual whole, does not integrate the exception into a practical application, because the claimed wireless device, its handling of the audio, and the interface to communicate with another device all together describe extra-solution activity. The wireless device’s ability to process the audio and communicate with another device amount to nothing more than the bare-bones data collection and outputting necessary for practicing the abstract idea. This is the case both for the limitations that each claim inherits from its parent claim, and also for each limitation that each dependent claim adds to its respective parent claim.
Step 2B. Claims 22–29 and 39 follow a pattern of either “[a]dding insignificant extrasolution activity to the judicial exception” or effectively adding nothing more than “apply it” to the abstract idea, neither of which is enough to qualify as “significantly more” when recited in a claim with a judicial exception. 
Claims 30–38 and 40
Claims 30–38 and 40 are rejected for the same reasons as given above for corresponding claims 21–29 and 39, since the rejections for each of those claims account for the device performing the judicial exception. 
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 31, 33, and 34 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 31
Dependent claim 31 is in improper form because it refers back to itself, and therefore, fails to contain “a reference to a claim previously set forth.” 35 U.S.C. § 112(d) (emphasis added).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 33 and 34
Claims 33 and 34 fail to “specify a further limitation of the subject matter claimed.” 35 U.S.C. § 112(d) (emphasis added). In this case, the “subject matter claimed” is a system as described in claim 30 that is “operable to interact with a remote audio database,” but which system is otherwise separate from the remote audio database. In other words, a person who makes or uses a system that is merely “operable” to interact with the remote audio database—without actually including the remote audio database as part of the system—still infringes claim 32. 
The so-called “further limitations” of claims 33 and 34 do not actually limit the system of claim 32; they merely describe further details about the remote audio database, but the remote audio database is not part of the claimed system itself. See Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (distinguishing “a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself”); Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); and Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	PINSKY AND YUN TEACH CLAIMS 21–23, 25–28, 
Claims 1, 2, 4–9, 11, 12, 14–19, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,666,187 B1 (“Pinsky”) in view of
Claim 21
Pinsky teaches a method, comprising: 
in a wireless device: 
As shown in FIGS. 1A and 2, an HMD 102 with an on-board computing system 118 is provided. Pinsky col. 6 ll. 34–35. Notably, HMD 102 (and every other HMD 152, 172, 210, and 252) described in Pinsky’s disclosure is configured for wireless communication. See Pinsky col. 10 ll. 52–58.
setting one or more triggering criteria 
“[C]ommands can be added to the Voice navigable menu 300 based on the features that the wearer enables. Once added to the voice navigable menu 300, the added commands can be displayed in the visible menu 305 and treated similarly to the commands discussed above.” Pinsky col. 18 ll. 49–53.
wherein the one or more triggering criteria are associated with a social networking service; 
Accordingly, the wearer may configure the HMD to trigger posts to the Twitter® social network by following the set-up sequence, “a wearer can use the same verb form of ‘post a tweet’ both during a set-up sequence (‘I’d like to use Glass to post a tweet’) and when invoking the command (‘ok glass, post a tweet’).” Pinsky col. 18 ll. 61–64. “In other cases, a third-party application or one or more added commands may be treated as its own category (such as a ‘Facebook’ category, for example).” Pinsky col. 18 ll. 7–9.
monitoring input audio and/or output audio handled in the wireless device; 
The HMD “may receive a first utterance, which includes a first command. For example, an utterance may be one or more words, one or more phrases, a sentence, or a series of sentences spoken by a user of an HMD.” Pinsky col. 20 ll. 18–23.
detecting when the audio matches the one or more triggering criteria; 
“As described above, the HMD may process a user's speech and determine that a certain command has been issued by the user.” Pinsky col. 20 ll. 23–25.
and when there is a match, transmitting a signal to a multi-purpose device to trigger a post of an update message via the social networking service, 
When the user’s command is recognized, “the HMD may select a service action corresponding to the first command.” Pinsky col. 21 ll. 3–4. Again, posting an tweet to the Twitter® social networking service is one of the many commands that the HMD is configured to trigger. See Pinsky col. 18 ll. 10–25.
In order to trigger the post (or effectuate any command triggered by the HMD) a “remote device 240” is provided, which “may take the form of or be implemented in a computing system that is in communication with and configured to perform functions on behalf of client device, such as computing device 210. Such a remote device 240 may receive data from another computing device 210 (e.g., an HMD 102, 152, or 172 or a mobile phone), perform certain processing functions on behalf of the device 210, and then send the resulting data back to device 210.” Pinsky col. 10 ll. 59–67. 
wherein the wireless device comprises an interface operable to communicate with the multi-purpose device.
“In FIG. 2A, the communication link 230 is illustrated as a wireless connection; however, wired connections may also be used. For example, the communication link 230 may be a wired serial bus such as a universal serial bus or a parallel bus. A wired connection may be a proprietary connection as well. The communication link 230 may also be a wireless connection using, e.g., Bluetooth® radio technology, communication protocols described in IEEE 802.11 (including any IEEE 802.11 revisions), Cellular technology (such as GSM, CDMA, UMTS, EV-DO, WiMAX, or LTE), or Zigbee® technology, among other possibilities.” Pinsky col. 11 ll. 1–15. Naturally, “[t]he remote device 240 and the device 210 may contain hardware to enable the communication link 230.” Pinsky col. 10 ll. 52–58.
Pinsky does not explicitly disclose whether the triggering criteria is set “according to an identity of a speaker.”
Yun, however, teaches a method, comprising: 
in a wireless device: 
“FIG. 2 illustrates a block diagram of an electronic device 200,” Yun ¶ 32, which may be embodied as “a cellular phone.” Yun ¶ 32; see also Yun ¶¶ 93 and 102 (describing the wireless capabilities of the device’s hardware implementation). The modules of electronic device 200 perform the claimed method as part of their normal operation for the reasons given below. Also, it should be understood that FIGS. 3, 5, 7, and 8 merely describe the same components of electronic device 200 with a higher level of detail, and therefore, the components of those figures will be discussed together with the discussion of electronic device 200.
setting one or more triggering criteria according to an identity of a speaker, 
Electronic device 200 includes an application access database 278 that stores a lookup table that maps voice commands 312 to the applications 314 that execute each command, but also to “security levels 316 for determining security levels for the applications to be accessed.” Yun ¶ 46. The security levels 316 set the criteria for whether or not voice commands will trigger their associated commands, according to an identity of a speaker, because “the security levels 316 are mapped to [] threshold values 322 indicating minimum values that confidence values of recognized voice commands need to exceed for accessing the applications associated with the security levels 316.” Yun ¶ 47. The “confidence values” refer to the extent to which a trained speaker model 330 believes the voice in the command belongs to an “authorized user,” as opposed to an “unauthorized user.” Yun ¶¶ 48–49.
Additionally, while simply pre-programming the application access database 278 with the above information falls within the broad scope of “setting” the triggering criteria, those reviewing this rejection will also observe that Yun further teaches a narrower interpretation of “setting” the criteria, whereby the security levels, speaker model, and threshold values are all updated and adjusted, Yun ¶ 60, thereby providing for an explicit act of “setting” the criteria during operation.
monitoring input audio and/or output audio handled in the wireless device; 
“In the voice activation unit 254, the command detection unit 510 is configured to receive an input sound stream from the speech detector 252 and recognize a voice command for accessing an application from the input sound stream.” Yun ¶ 54.
detecting when the audio matches the one or more triggering criteria; 
“The speaker verification unit 530 is configured to receive the input sound stream and the application identifier with its security level and verify whether the voice command is from a user authorized to access the application,” Yun ¶ 56, by “compar[ing] the threshold value and the confidence value of the voice command to determine if the confidence value exceeds the threshold value.” Yun ¶ 57. Note that exceeding the threshold value falls within the scope of “matching” the triggering criteria, because the concept of the value being “greater than” is part of criteria itself. For example, if the criteria requires the confidence value to be greater than 4, than a confidence value of 5 “matches” the criteria because 5 is greater than 4.
and when there is a match, transmitting a signal to a multi-purpose device to trigger a post of an update message, 
“[I]f the confidence value of the voice command exceeds the threshold value, the voice command is verified to be from the authorized user. The speaker verification unit 530 then generates an activation signal to access the application identified in response to the voice command.” Yun ¶ 58. “As used herein, the term ‘access’ in the context of accessing an application refers to performing, executing, running, activating, or operating the application or a function in the application” Yun ¶ 26. 
wherein the wireless device comprises an interface operable to communicate with the multi-purpose device.
As shown in FIG. 2, electronic device 200 includes a communication unit 230 that is at least operable to communicate with a network of devices 280. See Yun ¶ 32 and FIG. 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Pinsky’s voice command criteria in the same way that Yun improved its own voice command criteria, i.e., by setting security levels for the commands according to the identity of the speaker as part of the criteria. One would have been motivated to combine Yun with Pinsky because “[t]he applications accessed by users often include personal or private information that the users may not want others to access,” Yun ¶ 3, and therefore, guarding those application with the foregoing criteria would help reliably “prevent unauthorized access.” Yun ¶ 5.
Claim 22
Pinsky and Yun teach the method of claim 21, comprising 
setting the one or more triggering criteria based on content of the audio and/or conditions association with the audio.
The wearer may configure the HMD to trigger posts to the Twitter® social network by following the set-up sequence, “a wearer can use the same verb form of ‘post a tweet’ both during a set-up sequence (‘I’d like to use Glass to post a tweet’) and when invoking the command (‘ok glass, post a tweet’).” Pinsky col. 18 ll. 61–64.
Claim 23
Pinsky and Yun teach the method of claim 21, comprising 
interacting with a remote audio database that is used for storing data relating to triggering update messages.
“In some exemplary embodiments, a remote server may help reduce the HMD's processing load. In such embodiments, the HMD may send certain data about a service request to a remote, cloud-based server system, which may perform some or all of the necessary data processing (e.g., determining a selected service provider) in order to reduce the load on the HMD.” Pinsky col. 20 ll. 5–15.
Claim 25
Pinsky and Yun teach method of claim 23, 
wherein the remote audio database comprises a plurality of entries, with each entry comprising data specifying a particular set of triggering criteria and/or data relating to one or more corresponding update messages.
“The voice commands that can be recognized . . . may be taken from a predetermined set of voice commands that may include 500 commands or 5,000 commands or 50,000 commands, for example. In some examples, the set of possible voice commands may be all of the commands that are included within menus of a VNUI, or that can be added to one of the menus as described above.” Pinsky col. 20 ll. 44–51.
Claim 26
Pinsky and Yun teach the method of claim 23, comprising 
downloading, from the remote audio database, data for determining the one or more triggering criteria and/or the update message.
[A] remote device 240 may receive data from another computing device 210 (e.g., an HMD 102, 152, or 172 or a mobile phone), perform certain processing functions on behalf of the device 210, and then send the resulting data back to device 210.” Pinsky col. 10 ll. 32–66.
Claim 27
Pinsky and Yun teach the method of claim 21, comprising 
making the update message available, via the social networking service, to one or more particular other users.
Posting a tweet to the Twitter® social networking service is one of the many commands that the HMD is configured to trigger. See Pinsky col. 18 ll. 10–25.
Claim 28
Pinsky and Yun teach method of claim 27, comprising 
selecting the one or more particular other users based on matching one or more user selection criteria and/or based on successful user validation.
By matching the user’s voice command to the Twitter® social networking service, the HMD triggers a posting of a tweet which is necessarily available to any user of twitter. See Pinsky col. 18 ll. 10–25.
Furthermore, as explained in the rejection of claim 21, enhancing Pinsky’s voice commands with Yun’s security level technique produces a method or device where the command of posting a tweet (per Pinsky) is based on successful speaker verification (per Yun). The combination of Pinsky and Yun thus at least teaches selecting the users of Twitter® as the recipients of the message based on successful user validation.
Claim 39
Pinsky and Yun teach the method of claim 21, 
wherein the multi-purpose device is a smartphone.
“The remote device 240 may be any type of computing device or transmitter including a laptop computer, a mobile telephone, or tablet computing device, etc.” Pinsky col. 10 ll. 52–58.
Claims 30–32, 34–38, and 40
Claims 30–32, 34–38, and 40 are substantially similar to claims 21–23, 25–28, and 39, and are therefore rejected according to the same findings and rationale as provided above for those claims. 
II.	PINSKY, YUN, AND ARCHIBONG TEACH CLAIMS 24 AND 33
Claim(s) 24 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Pinsky and Yun as applied to claims 23 and 32 above, and further in view of U.S. Patent Application Publication No. 2014/0068692 A1 (“Archibong”).
Claim 24
Pinsky and Yun teach the method of claim 23, 
wherein the remote audio database comprises data relating to triggering update messages based on audio associated with a plurality of different [applications].
“Some embodiments also allow for the addition of applications or features, in some cases from third-parties. In such embodiments, the added applications can result in added commands.” Pinsky col. 17 ll. 55–61.
Neither Pinsky nor Yun appear to explicitly disclose the intended use or content of those applications as “video games.” 
Archibong, however, teaches multiple methods (e.g., methods 2400 and 2800) for determining the particular content that is playing on a television, and then posting a message to a social media network concerning the content that the user is watching. See Archibong ¶¶ 227, 230, 273, and 276. Note that the “content” that Archibong recognizes on the television includes video games. See Archibong ¶¶ 111 and 162.
Importantly, in order to determine the current content (video game) being consumed, Archibong’s device captures “acoustic data such as data associated with environmental sounds 1130” or “data associated with signals on an HDMI cable,” Archibong ¶ 162, and then compared against a set of known environmental sounds or HDMI signals (i.e., the claimed “remote audio database”). Archibong ¶ 164; see also Archibong ¶ 196.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fine-tune Pinsky’s remote audio database with the data used by Archibong for determining the video game content being consumed by a user. One would have been motivated to combine Archibong with Pinsky and Yun because Archibong’s device enhances a user’s media consumption experience with appropriate social content from a social networking system. Archibong ¶ 6.
Claim 33
Claim 38 is substantially similar to claim 24, and therefore likewise rejected.

III.	PINSKY, YUN, AND KRISHNAMOORTHY TEACH OR SUGGEST CLAIMS 29 AND 38.
Claims 29 and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Pinsky in view of Yun as applied to claims 28 and 37 above, and further in view of U.S. Patent Application Publication no. 2009/0197681 A1 (“Krishnamoorthy”).
Claim 29
Pinsky, as modified by Yun, teaches the method of claim 28. Neither Pinsky nor Yun explicitly disclose the same “wherein the one or more user selection criteria comprise participation in the online multiplayer game.”
Krishnamoorthy, however, teaches selecting one or more other users based on selection criteria, 
wherein the one or more user selection criteria comprise participation in the online multiplayer game.
“At 302, activity of the first user within an online multiplayer gaming environment may be tracked.” Krishnamoorthy ¶ 34. “The activity may be indicative of a relationship between the first user and a second user. For example, the first and second user may play each other in an online match.” Krishnamoorthy ¶ 35. “At 306, a recommendation based on the first data and the activity may be determined . . . For example, the recommendation may recommend a friend to add to a friends list.” Krishnamoorthy ¶ 43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include mutual participation in an online game (as taught in Krishnamoorthy) with the criteria already disclosed in Pinsky and Yun, such that “the one or more user selection criteria [would] comprise participation in the online multiplayer game,” as claimed in claim 10. One would have been motivated to combine Krishnamoorthy with Pinsky and Yun because “the unique information available in the environment of an online multi-player gaming service [] captures aspects of the natural social network developed within the online multi-player gaming service,” allowing e-commerce vendors and advertisers to target users more accurately. Krishnamoorthy ¶ 3.
Claim 38
Claim 38 is substantially similar to claim 29, and therefore likewise rejected.

30. (New) A system, comprising: a wireless device that is configurable to process audio, wherein the wireless device comprises an interface operable to communicate with a multi-purpose device, and wherein the wireless device is operable to: set one or more triggering criteria according to an identity of a speaker, wherein the one or more triggering criteria are associated with a social networking service; monitor input audio and/or output audio handled in the wireless device; detect when the audio matches the one or more triggering criteria; and when there is a match, trigger a post of an update message via a social networking service.

31. (New) The system of claim 31, wherein the one or more triggering criteria are set based on content of the audio and/or conditions association with the audio.

32. (New) The system of claim 31, wherein the system is operable to interact with a remote audio database that is used in storing data relating to triggering update messages.

33. (New) The system of claim 32, wherein the remote audio database comprises data relating to triggering update messages based on audio associated with a plurality of different video games.

34. (New) The system of claim 32, wherein the remote audio database comprises a plurality of entries, with each entry comprising data specifying a particular set of triggering criteria and/or data relating to one or more corresponding update messages.

35. (New) The system of claim 32, wherein the system is operable to download, from the remote audio database, data for determining the one or more triggering criteria and/or the update message.

36. (New) The system of claim 31, wherein the update message is received or accessed by one or more particular other users.

37. (New) The system of claim 36, wherein the one or more particular other users are selected based on matching one or more user selection criteria and/or based on successful user validation.


40. (New) The system of claim 31, wherein the multi-purpose device is a smartphone.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,334,314 B2 in view of Pinsky
The correspondence between the current claims and the patented claims for this rejection is as follows: claims 21–29 and 39 respectively correspond to patented claims 1–9 and 10, while claims 30–38 and 40 respectively correspond to patented claims 11–19 and 20.
There are two categories of differences between the current claims and the patented claims. The first category is any limitation that appears in the patented claims without being recited in the current claims (e.g., the triggering criteria for patented claim 1 is “for the online multiplayer game,” whereas the triggering criteria of at least current claim 21 is not limited to online multiplayer games). Every limitation in this category is unpatentable over the current claims a priori any additional prior art teaching, because those additional limitations fall within the current claims’ open-ended “comprising” scope. See MPEP § 2111.03.
The second category concerns the claimed “wireless device,” as compared to the claimed “audio headset.” Both are clearly computing devices, though there is no explicit definition in the specification that requires the audio headset to be wireless. However, Pinsky teaches a wireless device that performs a similar method. See Pinsky col. 10 ll. 52–58. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the audio headset of the patented claims with wireless capability, as this would make the overall system more portable and easier to use.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/‌​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176